Citation Nr: 0034031	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran's service included active duty from May 1966 to 
May 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 RO decision.  Prior to the July 
1998 decision, the veteran received a 10 percent rating for 
bilateral hearing loss with tinnitus.  In July 1998, the RO 
rated the bilateral hearing loss and tinnitus as two separate 
conditions.  The RO rated the bilateral hearing loss as zero 
percent disabling and the tinnitus as ten percent disabling.  
The veteran appeals to the Board for a higher rating for both 
service-connected bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran's service connected hearing loss of the right 
ear is currently manifested by an average pure threshold of 
48 decibels with speech recognition of 88 percent correct; 
and the average pure tone threshold for the left ear is 53 
decibels with speech recognition of 94 percent correct.

2.  The veteran's service connected tinnitus is constant in 
nature.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000); 64 Fed. 
Reg. 25202 (1999).

2.  The criteria for an increased rating for tinnitus have 
not been met.  38 C.F.R.§§ 3.321(b), 4.85, Diagnostic Code 
6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During a December 1997 VA examination, the veteran reported 
that his bilateral ringing of the ears had become worse and 
more noticeable over the years, particularly when he was in a 
quiet environment.  He related he had not undergone any 
specific treatment for his condition.  Following an 
examination, the diagnoses included hearing loss with 
tinnitus by history. 

The veteran was examined for VA compensation purposes in 
January 1998 wherein, it was noted he had pure tone 
thresholds of 15, 25, 65, and 70 decibels (for an average of 
44 decibels) in the right ear and 15, 30, 65, and 75 decibels 
(for an average of 46 decibels) in the left ear at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  It was opined 
that the aforementioned results reflected that the veteran's 
hearing in his right ear was within normal limits at 500 
Hertz through 2,000 Hertz.  Moderately severe sensorineural 
hearing loss was noted in the right ear at 3,000 Hertz and 
4,000 Hertz.  In regards to the veteran's left ear, hearing 
was within normal limits at 500 Hertz through 1,000 Hertz.  
Mild sensorineural hearing loss was present at 2,000 Hertz, 
moderately severe hearing loss was present at 3,000 Hertz, 
and severe sensorineural hearing loss was present at 4,000 
Hertz.  The veteran's speech recognition was 92 percent 
correct, bilaterally, and was deemed good. 

During the January 1998 VA examination, the veteran reported 
that he had a history of constant, loud, high-pitched, 
bilateral tinnitus which had been present since his service 
in the Army.  He related that his tinnitus had recently 
become more severe in both ears.  He said that his tinnitus 
affected his ability to understand speech, particularly while 
he was listening to crowds or the television.

By a July 1998 RO decision, the veteran's service-connected 
bilateral defective hearing with tinnitus was rated as two 
separate conditions.  The veteran was assigned a 10 percent 
rating for tinnitus and given a 0 percent rating for 
bilateral hearing loss.

In October 1998, the veteran filed a notice of disagreement 
and at this time, he requested a hearing.  The record 
indicates the veteran subsequently canceled his hearing 
request in lieu of a new VA audiological examination.

In March 1999, the veteran's underwent another VA 
audiological examination.  It was noted he had pure 
thresholds of 15, 30, 70, and 75 decibels (for an average of 
48 decibels) in the right ear and 15, 40, 70, 85 decibels 
(for an average of 53 decibels) in the left ear at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  His speech 
recognition was 88 percent correct in the right ear and 94 
percent correct in the left ear.  Pure tone air and bone 
conduction test results revealed mild to severe sloping high 
frequency sensorineural hearing loss beginning at 2,000 Hertz 
bilaterally.  Speech reception thresholds were in agreement 
with pure tone results.  The examiner noted the test results 
suggested the veteran's need for binaural amplification.  

Lastly, the veteran was also examined for his tinnitus 
disability during the same above-referenced examination.  The 
veteran reported a history of tinnitus dating back to his 
military service.  According to the veteran, the tinnitus, 
which was initially intermittent, was now constant.  He said 
that his tinnitus typically bothered him during the day and 
did not usually interfere with his sleep.   He related that 
during periods of intensity, the tinnitus could be quite 
disturbing on occasion.  Upon examination, the impression 
included bilateral sensorineural hearing loss with tinnitus. 

II.  Legal Analysis

A.  Bilateral hearing loss.

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the evidence in 
the veteran's case, no substantive changes were made, which 
would affect the outcome of the present case.  See 64 
Fed.Reg. 25202 (1999).  In particular, the veteran's 
audiometric test results do not meet the standards of 
"exceptional patterns of hearing impairment" as would 
permit a rating based only on puretone threshold averages.  
See new 38 C.F.R. § 4.85(c) and 38 C.F.R. § 4.86.  Under the 
new regulations, his hearing loss continues to be rated in 
the same manner as in the previous version of the 
regulations, as set forth below.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110; 64 Fed.Reg. 
25202. 

The most recent audiometric studies of the veteran's hearing 
conducted at the VA in March 1999, showed an average pure 
tone decibel threshold of 48 in the veteran's right ear, (at 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz) and 88 
percent correct speech discrimination in the right ear.  For 
the left ear, the studies showed a pure tone threshold 
average of 53 decibels with speech discrimination of 94 
percent correct.  These results correlate to an auditory 
acuity numeric designation II in the right ear, and I in the 
left ear.  See 38 C.F.R. §§ 3.383, 4.85, Tables VI, VII (both 
before and since the recent change in the regulations).  
Therefore, a noncompensable evaluation is warranted in this 
case.

It is noted that during the pendency of this appeal, VA 
issued new regulations for evaluating hearing loss and 
diseases of ears and other sense organs, effective June 10, 
1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 1999).  
The new regulations were codified at 38 C.F.R. §§ 4.85-4.87a 
(1999).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the RO did not 
apply the revised criteria in its evaluation of the veteran's 
increased rating claim for bilateral hearing.  However, there 
is no prejudice to the veteran since the results under both 
the old and new set of rating criteria are identical.

B.  Tinnitus

The medical evidence on file shows that the veteran 
experiences constant tinnitus, which he describes as quite 
disturbing at times.  He is currently in receipt of the 
highest schedular evaluation possible for his tinnitus 
disability--ten percent.  38 C.F.R. § 4.85, Diagnostic Code 
6260.  The Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this regard, 
there is no evidence that his tinnitus has recently required 
hospitalization.  While tinnitus may well cause him some 
impairment in his daily activities, there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
tinnitus.  In any event, the Board, in the first instance, 
may not assign an extraschedular rating.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply, and an 
increased rating for tinnitus must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.

An increased rating for tinnitus is denied.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

